Citation Nr: 9908869	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic low back 
pain.

3.  Entitlement to service connection for a chronic cervical 
spine disorder.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from August 
1964 to August 1968, and from August 1969 to May 1971.  
However, he had other than honorable service from August 1971 
to October 1976, and such service has been found to be under 
dishonorable conditions for VA benefits purposes.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
hearing loss of the left ear at a noncompensable disability 
level and tinnitus at the 10 percent disability level.  The 
RO also denied service connection for PTSD, chronic low pack 
pain and chronic cervical spine disorder, as well as 
entitlement to a permanent and total disability rating for 
pension purposes.  The veteran filed a timely notice of 
disagreement as to the denial of his claims for service 
connection and pension, and was issued a statement of the 
case (SOC) in November 1995.  On June 6, 1996, the veteran 
was issued a 'corrected' SOC.  The veteran failed to report 
for his scheduled June 21, 1996, hearing before the Hearing 
Officer at the local VARO.  However, the RO did receive his 
substantive appeal later that month.  Following additional 
development, the veteran was issued a supplemental statement 
of the case as to the denial of his PTSD claim in July 1998.

The veteran's PTSD claim and pension claim are the subject of 
the 'REMAND' appended to this decision.


FINDINGS OF FACT

1.  A nexus between the veteran's period of honorable 
military service and his current disabilities of the low back 
and cervical spine has not been demonstrated by competent 
medical evidence.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for chronic low back pain and 
chronic cervical spine disorder are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for a chronic 
low back pain and cervical spine disorder are not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran had honorable active military 
service from August 1964 to August 1968, and from August 1969 
to May 1971.  However, he had other than honorable service 
from August 1971 to October 1976; the character of discharge 
from this period of service has been found to be dishonorable 
for VA benefits purposes, and compensation benefits for 
disability related to this period may not be awarded.  See 
RO's July 1998 Administrative Decision on character of 
discharge.

A review of the veteran's service medical records (SMRs) from 
his first period of active service show that the veteran had 
a normal clinical evaluation of the spine on initial 
enlistment examination in August 1964.  Service treatment 
records reflect complaint and treatment of back pain in the 
L-5 region secondary to a neck injury in February 1965; the 
assessment was a strained trapezius on both sides.  He was 
also noted to complaint of pain in the small of his back 
while receiving treatment for other ailments in March 1965.  
There was no further mention of back and/or neck pain in the 
SMR's, and the July 1968 separation examination reflected a 
normal clinical evaluation of the spine.

Review of the SMRs from the second period of service, from 
August 1969 to May 1971, again revealed a normal clinical 
evaluation of the spine at re-enlistment examination in 
August 1969.  There was no mention chronic low back or 
cervical spine disorder in the treatment records from this 
period of honorable military service.  Similarly, the April 
1971 separation examination reflected a normal clinical 
evaluation of the spine.  The veteran was discharged from 
military service in May 1971.

In conjunction with his claims for benefits, the veteran 
submitted a copy of private treatment records dated September 
and November of 1990.  These reflect the veteran was seen in 
September 1990 with complaints of low back and right leg 
pain.  The veteran described surgical treatment earlier that 
year for a ruptured disc following an 'on-the-job' injury 
while working steel in Virginia in February 1990.  The 
veteran stated that he had pain postoperatively, even on 
leaving the hospital.  The current diagnosis was status post 
lumbar laminectomy.  He was seen again in November 1990 for 
continued complaint of back pain.  These records contained no 
medical evidence or medical opinion as to a nexus or link 
between the veteran's current back problems and his prior 
honorable service.

The veteran was afforded a VA general medical examination in 
July 1995.  The veteran stated that he started having back 
pain in the late 1960s.  He indicated that he had back 
surgery in 1990 when he got injured at work (work-related).  
He thereafter underwent a diskectomy of L4-5.  The veteran 
indicated that he sometimes had numbness from the back to the 
right leg.  He also complained of occasional pains at the 
neck and stiffness.  The relevant diagnoses were degenerative 
disc disease (DDD) of the lumbosacral (LS) spine with 
recurrent pain, and degenerative joint disease (DJD) of the 
cervical (C) spine.  The report contained no clinical or 
medical opinion as to a link between the veteran's current 
back disorders and his prior honorable service.

Analysis

"[A] person who submits claim[s] for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Where a veteran has 
served for 90 days or more during a period of war or 
peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

After a contemporaneous review of the record, it is found 
that the veteran's claims for service connection for chronic 
low back pain and cervical spine disorder are not well 
grounded.  Although the veteran was treated for low back pain 
secondary to a neck injury in 1965, these conditions were 
apparently acute and transitory in nature and resolved by 
discharge from his first period of honorable military 
service.  This conclusion is supported by the fact that, 
aside from the treatment received in February and March of 
1965, there was not further mention of the presence of any 
chronic low back or neck disorder in the veteran's SMRs.  
Additionally, the lack of chronicity or continuity of 
symptomatology since final separation from service weighs 
heavily against the veteran's claim.  The veteran has not 
submitted any medical evidence of a nexus between his alleged 
in-service neck injury and his current DJD of the C-spine, 
and the evidence of record suggests that his current low back 
disability is proximately due to a work-related injury in 
1990.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claim for service connection for chronic low 
back pain and cervical spine disorder, as imposed by 38 
U.S.C.A. § 5107(a) (West 1991).  The claims, therefore, must 
be denied.  And since the veteran has failed to present well 
grounded claims, the VA has no duty to assist him in the 
development of facts pertinent to these claims.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims for service connection for chronic low back pain 
and cervical spine disorder are denied as not well grounded.


REMAND

The veteran contends, in essence, that he has been diagnosed 
to have PTSD due to his in-service experiences aboard the USS 
America in 1969 and 1970, and aboard the USS Midway in 
approximately 1972.  He further contends that his nonservice-
connected disabilities have rendered him permanently disabled 
and unemployable.

With regard to the PTSD claim, the Board notes that service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The claimed 
stressor may be the result of either a combat or non-combat 
experience.  Moreau v. Brown, 9 Vet. App. 389 (1996).

Medical evidence of record reflects that the veteran has a 
current diagnosis of PTSD and in accordance with the Court's 
holding in Cohen v. Brown, 10 Vet. App. 128 (1997), such a 
diagnosis is presumed to have been made in accordance with 
the applicable DSM-IV criteria as to the adequacy of the 
symptomatology and the sufficiency of the stressor or 
stressors.  

However, careful review of the claims folder revealed that 
further development is required with regard to corroboration 
of the veteran's claimed in-service stressors.  It is noted 
that the veteran has described stressful incidents that 
occurred while serving aboard the USS America from December 
1969 to November 1970.  

At the behest of the RO, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly known as the 
United States Army and Joint Services Environmental Support 
Group (ESG)) conducted a search for evidence to support the 
veteran's stressors while on active duty.  In April 1998, 
USASCRUR provided a copy of the 1969 history submitted by the 
USS America.  However, no information was provided as to the 
1970 history of the USS America.  

With regard to the pension claim, a longitudinal review of 
the evidence of record indicates that the RO last rated the 
veteran's nonservice-connected disabilities for compensation 
and pension purposes in mid-1995, almost 4 years ago, and the 
sparse medical evidence submitted since that time is 
inadequate for the purpose of determining the nature and 
severity of these disabilities.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (where an appellant claims a condition 
is worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The exact nature 
and degree of severity of the veteran's various disabilities 
are clearly pertinent to his claim for a permanent and total 
rating for pension purposes.  Moreover, VA also has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issue 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Furthermore, in rating musculoskeletal disabilities, 38 
C.F.R. § 4.40 (1998) (regarding functional loss due to pain) 
must be considered apart from and in addition to the 
appropriate Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca, 8 Vet. App. at 204-206, 208.

Initially, it is noted that that several decisions of the 
Court have redefined the approach to be taken to adjudication 
of claims for entitlement to a permanent and total disability 
rating for pension purposes.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The Court discussed in the aforementioned decisions, in 
pertinent part, the need to ascertain all disabilities 
affecting employability, accumulate medical data pertinent to 
the nature and severity of those disorders, and rate those 
entities under the VA's Rating Schedule.  The Court has also 
instructed that when considering pension claims, the VA 
should make sure that each of the veteran's disabilities has 
been assigned a rating under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).

Additionally, the Board observes that since the RO's 
September 1995 rating decision, various amendments became 
effective as to sections of the VA's Rating Schedule 
pertaining to Mental Disorders (November 7, 1996).  The Court 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because Congress has 
not provided otherwise in this particular instance, the Board 
concludes that the veteran should be afforded the opportunity 
to undergo a new examination and have his claim reviewed 
under the most favorable of the applicable rating criteria.  
Karnas, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his various service- and 
nonservice-connected disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.

2.  The RO should then schedule the 
appellant for a VA general medical 
examination and special audiometric, 
psychiatric and orthopedic examinations 
for purposes of determining whether he is 
permanently and totally disabled for 
pension purposes.  In particular, the 
examiners are requested to give an 
opinion as to the effect of the 
disabilities on employability.  All 
indicated tests and studies, to include 
appropriate range of motion studies and 
audiometric testing, should be done.  All 
subjective complaints and objective 
findings should be reported in detail.  
As to his orthopedic disabilities, the 
examiners should provide a thorough 
description of any observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations.  Therefore, the veteran's 
claims folder should be made available to 
each examiner prior to his/her 
examination of the veteran, and the 
examiners are asked to review the claims 
folder prior to the examinations in order 
to reconcile the clinical reports of 
record.  In addition, the examiners 
should render an opinion as to the 
severity of each disability found and the 
impact each disability has, whether 
singularly or in combination, on the 
appellant's employability.

3.  The RO should obtain from the NPRC 
and associate with the claims folder the 
veteran's personnel file for his August 
1969 to May 1971 Navy service.

4.  The RO should then verify the 
occurrence of the veteran's claimed 
stressors during his tour aboard the USS 
AMERICA through official channels, 
including the USASCRUR.  The USASCRUR 
should be provided a copy of the August 
1995 VA psychiatric examination, the 
veteran's June 1997 and May 1995 
statements, his military discharge 
certificates, the USASCRUR's prior 
response to the RO's inquiry, and this 
remand. The USASCRUR should be requested 
to search the morning reports and 
casualty rosters for the units involved 
and the daily ships logs for the USS 
AMERICA for the appropriate period, as 
well as any additional sources, and 
provide any information which might 
corroborate the stressors.  Any 
information obtained should be associated 
with the claims file.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD, as well as the issue of a permanent 
and total disability rating for pension 
purposes.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the veteran's appeals.  Therefore, the 
veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1998) failure to cooperate by attending any 
portion of the requested VA examination may result in an 
adverse determination, in whole or in part.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

In addition, the Board reminds the veteran and his 
representative that they are free to submit additional 
evidence and argument while this case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995). 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the veteran due process of law.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


- 13 -


